DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0096937) in view of BASF (Irganox 1076, BASF, September 2010, 2 pages) and/or Ciba (Irganox 1010, Ciba, August 1998, 2 pages).
Takahashi exemplifies preparing a biaxially stretched film stretched to 2 times in one direction, with a thickness of 40 micron, from a composition comprising 50 parts of methacrylic resin [1] and 50 parts of methacrylic resin [6], the composition having a MMA (methyl methacrylate) unit content of 100%, a 
 ‘Takahashi does not teach the terminal double content or the metal content of elements having an atomic number of not more than 20, as claimed; however, consider the following:
Methacrylic resin [1] is prepared by adding dropwise 550 g of methyl methacrylate to a reaction vessel comprising 39.6 mmol of isobutylbis(2,6-di-t-butyl-4-methylphenoxy)aluminum and 13.2 mmol of sec-butyllithium at 20ºC over 30 minutes, followed by stirring at 20ºC for 90 minutes, for a 100% polymerization conversion, where a diluted solution of the polymer is poured into methanol to form a precipitate, which is then dried at 80ºC, 140 Pa for 24 hours to obtain a methacrylic resin having a Mw of 58,900, a Mw/Mn of 1.06, a syndiotacticity of 74% and a Tg of 130ºC.
This is almost identical to applicants’ resin [A-a], which is prepared using 42.3 mmol of isobutylbis(2,6-di-t-butyl-4-methylphenoxy)aluminum and 14.1 mmol of sec-butyllithium, to obtain a methacrylic resin having a Mw of 68,000, a Mw/Mn of 1.06, a syndiotacticity of 73%, a Tg of 130ºC, 0 mol% terminal bond content, 0 mol% bonded sulfur content, and a total metal (Al and Li) content of 5.5x10-4 parts by mass.
Therefore, methacrylic resin [1] inherently possesses a similar terminal bond, bonded sulfur and metal content.
Methacrylic resin [6] is prepared by polymerizing 100 parts methyl methacrylate using 0.0052 parts 2,2’-azobis(2-methylpropionitrile) and 0.28 parts 
This is almost identical to applicants’ resin [A-b], which is prepared by polymerizing 100 parts methyl methacrylate using 0.0072 parts 2,2’-azobis(2-methylpropionitrile) and 0.28 parts n-octylmercaptan under a nitrogen atmosphere, by way of the exact same batch and continuous polymerization method used by Takahashi, resulting in a methacrylic resin having a Mw of 82,000, Mw/Mn of 1.82, a syndiotacticity of 51%, a Tg of 120ºC, 0.014 mol% terminal bond content, 0 parts metal content, and 0.160 mol% bonded sulfur atom content.
Therefore, methacrylic resin [6] inherently possesses a similar terminal bond, bonded sulfur and metal content.
Takahashi prepares the above resin composition by mixing a 50/50 ratio of each of methacrylic resin [1] and methacrylic resin [6], suggesting an overall metal content of about 2.5 ppm, a terminal double bond content of about 0.007 mol% and a bonded sulfur content of about 0.08 mol%, all of which are within the claimed ranges.  Therefore, the methacrylic resin composition of Takahashi meets the claimed limitations thereof. 

Takahashi teaches that the composition can include a hindered phenolic antioxidant to prevent oxidation deterioration of optical properties, specifically listing the hindered phenolic antioxidants to include Irganox 1010 and Irganox 
BASF teaches that 0.05% to 0.2% (or 0.05-0.2 phr) of Irganox 1076 provide long-term thermal stability to the polymer (p. 1).
Ciba teaches that 500-1000 ppm (0.05-0.1 phr) of Irganox 1010 provides long-term stability to the polymer (p. 2).
Therefore, adding about 0.05-0.2 of Irganox 1076 or Irganox 1010 to the methacrylic resin compositions of Takahashi is prima facie obvious, as these are the amounts recommended by the manufacturer for providing long-term thermal stability to polymers.

While Takahashi does not teach the thermogravimetric retention of the methacrylic resin composition after being exposed to nitrogen gas atmosphere at 290C for 15 minutes, the composition of Takahashi meets the claimed requirements, and does not include any other components outside of those claimed.  Additionally, applicants disclose that a blend of two methacrylic resins can be used to meet the claimed terminal bond, bonded sulfur and metal element content.  
Please consider the following:
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
Based on the above description of Takahashi, it is therefore reasonably expected that the thermogravimetric retention of the methacrylic resin of Example 1 in combination with the hindered phenolic antioxidant would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and the composition suggested by Takahashi.
Takahashi in view of BASF and/or Ciba is prima facie obvious over instant claims 1-5 and 7-10. 
As to claim 6, Takahashi teaches that the methacrylic resin and the described additives can be formed into a pellet in order to improve the convenience at the time or storage, transportation or forming (p. 4, [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768